DETAILED ACTION
Disposition of Claims
Claims 52-81 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220064225A1, Published 03/03/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not appear to anticipate or render obvious the claimed invention, and the only rejections that can be made over the instant claims are the obvious-type double patenting rejections detailed herein.  
The closest prior art is that of Picker et. al. (US20130136768A1), which teaches generating HCMV or RhCMV mutants, such as mutants in UL45 (or homologs thereof, such as Rh72 in rhesus Cytomegalovirus (RhCMV)), in clinical and laboratory isolates.  Picker teaches the use of the TR strain of HCMV (¶[0070][0223]), but teaches that the isolate may have deletions in US2, US3, US6, or homologs thereof, or any member of the US12 and/or US28 family (¶[0012-0013]).  No mention is made of the repair of the UL97 gene in the TR strain, nor is any mention of the repair of the US2-US7 region of the TR-BAC.  While Picker teaches the recombinant CMV may comprise a deletion in the UL45 and further comprise a heterologous gene encoding an antigen (abstract; Table 1), as no mention is made to the TR3 strain or repairing the TR-BAC to the requirements of the instant claims, it does not anticipate or render obvious the instant claims.  The low-passage laboratory TR strain, which was known in the art at the time of filing, as evidenced by Murphy et. al. (Murphy E, et. al. Curr Top Microbiol Immunol. 2008;325:1-19; CITED ART IN PARENT.)  The TR strain is a low-passage laboratory strain that is resistant to ganciclovir and cidofovir due to mutations in UL97 codons 591-594, yet maintains diverse tropism for multiple cell types.  To arrive at the instant invention, one would need to be motivated to repair the defect in the TR strain to render it sensitive to the common CMV antivirals ganciclovir and cidofovir, which would be useful if said isolate was to be used in a clinical setting.  One would also need to repair the US2-US7 region of the virus, which was removed during the original BAC cloning of the virus.  While one of skill in the art at the time of filing realized the importance of repairing missing ORFs in CMV laboratory strains, especially to determine the function of mutants in a more clinical setting, there appears to be no specific teachings available in the art to generate the repairs in the TR strain as performed by applicant.  
UL45 of HCMV is homologous to the R1 subunit of the cellular ribonucleotide reductases and forms a complex with the cellular R2 subunit, effectively forming a mixed viral-cellular enzyme. HCMV lacking UL45 showed a growth defect at low multiplicity of infection (MOI) in fibroblasts (Patrone M, et. al. J Gen Virol. 2003 Dec;84(Pt 12):3359-3370. Erratum in: J Gen Virol. 2004 Jul;85(Pt 7):2123.) but not at high MOI in endothelial cells (Hahn G, et. al. J Virol. 2002 Sep;76(18):9551-5.), whereas the MCMV homologue of M45 is essential for viral replication in endothelial cells (Brune W, et. al. Science. 2001 Jan 12;291(5502):303-5.)  While these teachings utilize CMV deleted for UL45, they do not appear to utilize repaired TR strains as required by the instant claims, nor is there motivation in the art to repair the TR strain for the deleted/mutated regions.  Post-filing art (Wilkinson GW, et. al. Med Microbiol Immunol. 2015 Jun;204(3):273-84. Epub 2015 Apr 17.) notes the importance of generating bacterial artificial chromosomes (BACs) that comprise ‘repaired’ versions of notable CMV strains.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,428,118. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the use of a specially-repaired TR strain virus as the backbone of the HCMV vector (GCV-sensitive with a UL97 repair, repair of the US2-US7 region.)  However, the ‘118 invention is claiming a deletion in the UL82 gene, not UL45.  However, a UL82 deletion is not precluded from happening in the instantly claimed invention, nor is the UL45 mutant precluded from happening in the ‘118 claimed invention. Further, the ‘118 claimed invention claims that a heterologous protein is encoded from the repaired TR HCMV strain, and notes that said heterologous gene may be “driven by the UL45 promoter” as noted in reference claim 4.  Likewise, the instant claims provide that the heterologous gene is driven by the UL82 promoter, which could also occur through the replacement of the open reading frame (ORF) of UL82 with that of the heterologous gene.  One of skill in the art would know that one way to have a heterologous gene driven by a viral promoter is to replace the ORF of said viral gene with that of the heterologous gene, thus deleting the UL45 ORF (or the UL82 ORF) from the virus, which renders obvious the instantly claimed invention over that of the claimed invention in the ‘118 patent.  Further, both sets of claims provide that the UL97 gene and the US2-US7 genes are all derived from AD169 CMV strain, that the inactivating mutations are entire deletions of the gene in question, and that further inactivating mutations may be present in the CMV genome such as in UL7 or UL38.  While the ‘118 claims do not provide for immunogenic compositions comprising the CMV or isolated cells comprising the CMV, these types of compositions would be obvious to a skilled artisan in the generation and/or use of the CMV in question, as one common method of generating these mutations is in vitro in isolated cells and a common use would be to generate an immune response in an inoculated host against this recombinant CMV, whether to generate antibodies for further use and/or study or to vaccinate a human against CMV or the heterologous antigenic material encoded therein.
Therefore, it is the opinion that the instant claims and the ‘118 claims are obvious variants over one another.

Claims 52-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,995,121. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the use of a specially-repaired TR strain virus as the backbone of the HCMV vector (GCV-sensitive with a UL97 repair, repair of the US2-US7 region.)  However, the ‘121 invention is claiming a deletion in the UL78 gene, not UL45.  However, a UL78 deletion is not precluded from happening in the instantly claimed invention, nor is the UL45 mutant precluded from happening in the ‘121 claimed invention. Further, the ‘121 claimed invention claims that a heterologous protein is encoded from the repaired TR HCMV strain, and notes that said heterologous gene may be “driven by the UL45 promoter” as noted in reference claim 4.  Likewise, the instant claims provide that the heterologous gene is driven by the UL78 promoter, which could also occur through the replacement of the open reading frame (ORF) of UL78 with that of the heterologous gene.  One of skill in the art would know that one way to have a heterologous gene driven by a viral promoter is to replace the ORF of said viral gene with that of the heterologous gene, thus deleting the UL45 ORF (or the UL78 ORF) from the virus, which renders obvious the instantly claimed invention over that of the claimed invention in the ‘121 patent.  Further, both sets of claims provide that the UL97 gene and the US2-US7 genes are all derived from AD169 CMV strain, that the inactivating mutations are entire deletions of the gene in question, and that further inactivating mutations may be present in the CMV genome such as in UL7 or UL38.  The ‘121 claims and the instant claims provide for immunogenic compositions comprising the recombinant CMV and isolated cells comprising the recombinant CMV.  The ‘121 claims provide for methods of using the CMV which are not provided for in the instant claims, but would be obvious methods of using the CMV in clinical (e.g. vaccines against CMV or the heterologous antigens they carry) or laboratory (e.g. inoculation of animals to generate antibodies, study of growth in vitro in cell types, etc.) settings.  
Therefore, it is the opinion that the instant claims and the ‘121 claims are obvious variants over one another.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648